DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olin (US 7011448) in view of Simer at al. (US 1089279, hereinafter ‘Simer’).
Olin discloses a bag comprised of two opposing flexible sheets joined together to create said bag's interior cavity and shaped such that the bag comprises a rectangular body (14s) having two vertical side seams (16, 30; vertical when bag is turned to pour in use) and a dispensing funnel extending outward from below one vertical side seam 
However, Simer teaches a similar container wherein the dispensing funnel comprises a curved flow area connecting the grippable spout to the rectangular body of the bag, wherein the bottom border of the curved flow area is coincident with the bottom of the bag, and the top border of the curved flow area is a curved seam coincident with the top side of the dispensing funnel of the bag, and wherein the angle of the curved seam is at least 45 degrees nearest the grippable spout and increases from the grippable spout to the rectangular body of the bag (see annotated Fig. 1 below).


    PNG
    media_image1.png
    353
    426
    media_image1.png
    Greyscale




Further, it is noted that reference disclosures frequently omit specific dimensions, as it is notoriously well known in the art that devices such as packaging bags and the like can be created at any specific dimensions desired for the intended use. Such differences between the reference cited herein and the instant invention are not sufficiently beyond the level of ordinary skill in the art to be patentable.
It would have been an obvious matter of design choice to make the grippable spout of Olin as modified above at least two inches long, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to angle the top of the grippable spout portion at approximately 37.5 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olin (US 7011448) in view of Simer at al. (US 1089279, hereinafter ‘Simer’) as applied s 1 and 2 above, and further in view of Machacek et al. (US 2003/0231808, hereinafter ‘Machacek’).
Olin as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the two zipper closures as claimed.
Olin teaches providing the openable end of a dispensing funnel with a zipper closure (24) as claimed.
Further, Machacek teaches providing a bag with a dispensing funnel with a reclosable zipper fastener (24, 26) that is openable to release contents of the bag into the dispensing funnel (see Fig. 6) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to attach a reclosable zipper fastener as taught by Machacek to the bag end of the dispensing spout taught by Olin as modified above, in order to provide a reclosable fastener that prevents contents from fouling the zipper closure as taught by Machacek (paragraph 0007).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olin (US 7011448) in view of Simer at al. (US 1089279, hereinafter ‘Simer’) as applied to claims 1 and 2 above, and further in view of Kulle et al. (US 4335770, hereinafter ‘Kulle’).
Olin as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the measurement markers as claimed.
However, Kulle teaches providing the tapered portion of a dispensing funnel with a measurement markers (col. 3, ll. 55-64) as claimed.
.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olin (US 7011448) in view of Simer at al. (US 1089279, hereinafter ‘Simer’) and Machacek et al. (US 2003/0231808, hereinafter ‘Machacek’) as applied to claims 3 and 4 above, and further in view of Kulle et al. (US 4335770, hereinafter ‘Kulle’).
Olin as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the measurement markers as claimed.
However, Kulle teaches providing the tapered portion of a dispensing funnel with a measurement markers (col. 3, ll. 55-64) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the measurement markers as taught by Kulle to the tapered dispensing spout taught by Olin as modified above, in order to provide a measurement system with increased accuracy over the main bag body measurement markers as taught by Kulle (col. 3, ll. 55-64).

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
February 18, 2021